(8175) Judgment unanimously modified by reducing the verdict to $13,687, on the ground that the jury inadvertently included items relating to skins left after the burglary, as is shown by their reference to “ the sum mentioned in column 9 " of Exhibit A and, as so modified, affirmed, with costs. Settle order on notice. (8176) Order unanimously reversed and the motion granted, with costs. See decision in Appeal No. 8175. Settle order on notice. Present — Dore, J. P., Cohn, Callahan, Bastow and Botein, JJ.